DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species A, claim 1 in the reply filed on 8 January 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 8 January 2021.

Claim Objections
Claims 1, 6, and 7 are objected to because of the following informalities:
It is suggested to amend "is heated by 1050-1250 °C, and rolled by rough rolling mill and hot strip rolling mill" to "is heated to 1050-1250 °C, and rolled by a rough rolling mill and a hot strip rolling mill" in step 2 of claim 1
It is suggested to amend "to pickling treatment" to "to a pickling treatment" in step 3 of claim 1
It is suggested to amend "in the step (3)" to "in step (3)" in step 4 of claim 1
It is suggested to amend "to austenite single-phase zone 850-950 °C" to "to an austenite single-phase zone of 850-950 °C " in step 4 of claim 1
It is suggested to amend "after that" to "then" in step 4 of claim 1
It is suggested to amend "by an ultra-rapid heating process in the step (4)" to "by the ultra-rapid heating process in step (4)" in line 2 of claim 6
It is suggested to amend "is additionally added to the following one or more elements" to "comprises one or more of the following elements" in line 2 of claim 7
It is suggested to amend "wt.%, Ca:" to "wt.%, and Ca:" in line 4 of claim 7
Appropriate correction is required.

Claim Interpretation
	Claim 4 recites, in part: "wherein the chemical composition of the slab or ingot obtained in the step (1) is… and the balance is Fe and unavoidable impurities" (emphasis added).  The use of the transitional phrase "is" is being interpreted as closing the composition of claim 4 form additional, unrecited elements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Step 1 of claim 1 recites: "(1) smelting and solidification of steel: steelmaking by converter, electric furnace or induction furnace, production of ingot by continuous casting to produce slab or die casting;" it is unclear which of the recited methods of smelting and solidification are required by the claim.  The Examiner will interpret the claim in the broadest reasonable manner to be met by any one of the recited methods.
	Step 2 of claim 1 recites, in part: "hot rolling after slab casting or ingot casting".  It is not clear if this recitation is to refer to the "production of ingot by continuous casting to produce slab or die casting" recited in step 1 or another step.  Clarification is requested.
	Step 2 of claim 1 recites, in part: "batched at 500-700 °C".  It is unclear what operation batching is.  The Examiner will interpret this limitation in the broadest reasonable manner to mean that the hot-rolled steel comprises a temperature of 500-700°C at some point after hot rolling and prior to cold rolling.
Step 4 of claim 1 recites, in part: "is water-cooled immediately after the heat less than 5 s".  It is unclear if the 5s time is to refer to the time between reheating and water cooling or the time of reheating.  Clarification is requested.
Claim 1 recites the limitation "the continuous hot-rolled strip" in line 1 of step 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the coiling in step (2)" in line 1 of step 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the cold-rolled steel sheet" in line 1 of step 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the steel plate" in line 4 of step 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the heat" in line 4 of step 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the ultra-high strength cold-rolled steel plate" in line 5 of step 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding dependent claims 3-7, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
Claim 6 recites, in part: "and the uniform elongation reaches 5.5-6%."  It is unclear if by "reaches" this is to mean that the uniform elongation is only 5.5-6% or if it is to include values above 6%.  Clarification is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites in part: "wherein the cold rolled steel sheet obtained in the step (3) has a thickness of less than 2 mm."  Step 3 of claim 1 recites in part: "and then directly subjected to cold roiling to 0.5-2 mm."  The recitation of claim 3 of "less than 2 mm" additionally includes thickness values of less than 0.5 mm, such as 0.2 mm, that lay outside the cold-rolling thickness range of claim 1 of 0.5-2 mm.  Therefore, claim 3 fails to properly further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0027593 (herein "US '593") in view of Castro Cerda, et al. in "The effect of the pre-heating stage on the microstructure and texture of a cold rolled FeCMnAlSi steel under conventional and ultrafast heating" (available online 7 June 2017, herein "Castro").
Regarding claims 1 and 3,
	US '593 discloses a method of making a martensitic cold-rolled steel sheet (abstract) comprising the steps of manufacturing a slab using continuous casting [0094] with melting (i.e., smelting) being performed by a vacuum induction furnace [0129].  
Hot rolling is then performed such that the temperature of the slab which is subjected to hot rolling is preferably at least 1000°C [0095]; thus, one of ordinary skill in the art could readily select a hot rolling temperature of 1050-1250°C.  The hot rolling is preferably carried out using a reverse mill (i.e., a rough rolling mill) or a tandem mill (i.e., a hot strip rolling mill) and that it is preferable to use a tandem mill for at least the final number of stands [0096], thus suggesting a combination of both a reverse mill (i.e., a rough rolling mill) and a tandem mill (i.e., a hot strip rolling mill).  The hot-rolled sheet is then annealed (i.e., batched) at 500-700°C [0111].  The thickness of the hot-rolled sheet is provided at 2.6 mm in the examples [0130].
The hot-rolled steel sheet manufactured by the method described above is subjected to cooling [0098], coiling [0033,0108], pickling and cold rolling (i.e., rolling at room temperature) [0115].  The thickness of the cold-rolled sheet is provided at 1.0-1.2 mm in the examples [0135].
The cold-rolled steel sheet undergoes an annealing process at 0.3Ac1+0.7Ac3°C to Ac3+100°C (workable temp ranges of about 800 to about 950°C, see table 1) and cooling after cold-rolled annealing may be performed by water cooling in less than 2000s [0128], such as less than 5s.
	Although US '593 discloses a step of rapid heating [0119-0120], it does not disclose the specific features of heating the cold-rolled steel sheet to 300-500°C at a heating rate of 1-10°C/s and then reheating at a heating rate of 100-500°C/s to an austenite single-phase region of 850-950°C.
	However, Castro teaches for a similar low-alloy (Table 1) martensitic (pg. 190, right column) steel that increasing in the heating rate, followed by quenching, enhances the mechanical properties of cold-rolled low carbon steels by refining the microstructure (left column p. 188).  Castro additionally teaches that use of a two-step heating cycle of heating a steel sheet to a temperature below recrystallization at a conventional heating rate followed by a short isothermal hold; this hold is then followed by performing the ultrafast reheating to a temperature above recrystallization.  This two-stage heating allows for the benefits of the ultrafast heating on the microstructure of the steel while minimizing the transformations stresses present from the ultrafast heating (right column p. 188).  Castro further includes examples of their method of heating to either 300°C or 400°C at 10°C/s then ultrafast heating at 400°C/s to 860°C and holding at 860°C for 1.5s followed by immediate water quenching (left column p. 189 under section 2, also Fig. 2a).
	Castro and US '593 are in the same field of endeavor as the instant application, as Castro and US '593 both relate to the manufacture of martensitic cold-rolled steel sheets.
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to modify the heating step for cold rolling annealing of US '593 with the annealing method of Castro (heating to either 300°C or 400°C at 10°C/s then ultrafast heating at 400°C/s to 860°C and holding at 860°C for 1.5s followed by immediate water quenching) in order to improve the mechanical properties of US '593 while limiting the transformation stresses and thereby arrive at the claimed invention.
Regarding claim 4,
	The composition of the steel of US '593 (see abstract) can be selected by one of ordinary skill in the art such that it is close to the instantly claimed chemical composition (see the comparative table below, all values in wt. %); note that the only required elements in the composition of US '593 are C, Mn, Si, and Fe.
Element
US '593
Instant claim 4
Overlap
C
0.06-0.3
0.1-0.3
0.1-0.3
Mn
0.6-3.5
0.5-2.5
0.6-2.5
Si
0.6-2.5
0.05-0.3
close at 0.3 and 0.6
Mo
0-0.3
0.02-0.3
0.02-0.3
Ti
0-0.08
0.01-0.04
0.01-0.04
Cr
0-1
0.1-0.3
0.1-0.3
B
0-0.005
0.001-0.004
0.001-0.004
P
≤0.1
≤0.02
≤0.02
S
≤0.05
≤0.02
≤0.02
Fe
Balance
Balance
Balance


As set forth in MPEP 2144.05, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Therefore, a prima facie case of obviousness has been shown against claim 4.
Regarding claim 5,
	US '593 discloses that resistance (i.e., electrical resistance) heating or induction (i.e., induction channel) heating is used in order to obtain a sufficiently rapid heating rate [0120].
Regarding claim 6,
	Both US '593 and Castro are silent as to their methods obtaining a steel sheet with the instantly claimed properties of the yield strength of the steel sheet is ≥1100 MPa, the tensile strength is 1800-2300 MPa, the total elongation is 12.3%, and the uniform elongation reaches 5.5-6%.  However, as set forth in MPEP 2112.01(I), "where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  The instant claim, while a method, does limit the produced steel (i.e., a product) to have the claimed properties of the yield strength of the steel sheet is ≥1100 MPa, the tensile strength is 1800-2300 MPa, the total elongation is 12.3%, and the uniform elongation reaches 5.5-6%.  In this case, the prior art method of the obvious combination of US '593 in view of Castro is substantially identical to the claimed method regarding the process steps.  Therefore, a prima facie case of obviousness has been shown against claim 6.


Regarding claim 7,
	The composition of US '593 may be selected to contain up to 0.04 wt% of Nb [0057], up to 0.5 wt% of V [0062], and/or up to 0.003 wt% of RE (rare earths) [0066].  These ranges from US '593 substantially overlap with the instantly claimed ranges of 0.02-0.1 wt% Nb, 0.02-0.35 wt% V, and 0.002-0.005 wt% of RE.  As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Therefore, a prima facie case of obviousness has been shown against claim 7.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0132854 A1 discloses ultra high heating rates of 315-6000°C/s [0066], but does so as a single step (Figs 2, 10, and 25).
US 2018/0371586 A1 does disclose heating rates of up to 200°C/s (claim 4), the context of the disclosure relates to high-manganese steels (8-30 wt%, see abstract).
Reis et al. in "Grain Refinement and Texture Change in Interstitial Free Steels after Severe Rolling and Ultra-short Annealing " (2003) performs extremely short annealing cycles with heating rates of 300-4500°C/s, however their experiments are on ultra-low carbon interstitial-free steels (abstract).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1732

/C.D.M./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732